Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Application Pub. No. 2003/0107640 A1) 
	Chang et al. discloses the following claimed subject matter:
Re-claim 1, a computer-implemented method for calibrating a printer (18, fig.1; ¶ [0004]), comprising: engaging at least one slitter (41) a first location (¶ [0043]); printing a calibration target (defined as fiducial marks 24) onto a print medium (12); transporting the print medium across the at least one slitter to cut the print medium; determining a calibration offset based on the position of the cut on the calibration target; receiving a print task; and printing the print task using the calibration offset. (¶ [0017], [0036], [0043]-[0049])



Re-claim 3, 12, the computer-implemented method further comprising: adjusting the at least one slitter according to the gross portion of the calibration offset; and determining an active portion of an ink applicator to be used according to the fine portion of the calibration offset. (described as the cutter mechanism can determine the gain error, due to variations in drive rollers, by measuring the distance between two fiducial marks a fixed distance apart, and adding a compensation factor, either dynamically or with a calibration print; ¶ [0017])

Re-claim 4, 13, wherein determining an active portion of an ink applicator to be used includes digitally shifting an image associated with the print task. (see also ¶ [0017])

Re-claim 5, 14, 20, wherein determining an active portion of an ink applicator to be used includes determining a calibrated reference ink applicator element. (see print pattern using selected nozzle(s), ¶ [0016], [0038], claims 3, 4)

Re-claim 8, 17, wherein the print task includes at least a first and a second image and the calibration offset enables the at least one slitter to separate the first image from the second image without substantial bleed-over. (¶ [0004])

Re-claim 9, 18, wherein printing the print task is performed using a thermal printer. (¶ [0015])


	The non-transitory computer readable storage medium in claim 19 include features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Application Pub. No. 2003/0107640 A1)
Chang et al. discloses elements of the instant claimed subject matter as noted above including adjusting the at least one slitter (41) and the second slitter (46) according to the gross portion of the calibration offset (¶ [0044). 
Chang et al. does not disclose the at least one slitter and a second slitter being attached to the slitter bracket. However, since it has been held that making in one piece an article which has been formerly been formed in multiple pieces involves only routine skill in the art.  In re Larson, 340 F.2d 965, .
   
Allowable Subject Matter
Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of the allowability of claims 7, 16 is the inclusion therein of the limitations of determining an inter-slitter calibration offset between the at least one slitter and the second slitter; determining that mechanical correction of the inter-slitter calibration offset is unobtainable; and modifying an image of the print task to accommodate for the inter-slitter calibration offset. 

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. .
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853